Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given over Internet communication with attorney Nathan Maki on 3/15/2021.

The application has been amended from the claims of 2/26/2021 as follows (prior to renumbering): 

1.	An apparatus for a user equipment (UE) to perform a random access channel (RACH) procedure the apparatus comprising:
memory to store configuration information for the RACH procedure, the configuration information to configure the UE to use a common UE identification (ID) and contention resolution process for a plurality of random access scenarios that include a paging area update by the UE and an uplink (UL) data transmission when the UE is in new radio (NR) RRC inactive state and is within a tracking area or a base station (BS)-assigned area that includes a list of cells; and
one or more baseband processors coupled with the memory to access the configuration information, the one or more baseband processors further to:

generate, based on detection of the first random access scenario, a first RACH procedure message to transmit to an Evolved Node B (eNB) or Next Generation Node B (gNB), the first RACH procedure message to include the common UE ID at a media access control (MAC) layer; and
process a second RACH procedure message received from the eNB or gNB, the second RACH procedure message to include contention resolution data based on the common UE ID and contention resolution process at the MAC layer.
2.	The apparatus of claim 1, wherein the first RACH procedure message is a Msg3 in the RACH procedure and the second RACH procedure message is a Msg4 in the RACH procedure, the one or more baseband processors further to:
generate a Msg1 to transmit to the eNB or gNB, the Msg1 to include a random access preamble; and
process a Msg2 from the eNB or gNB, the Msg2 to include a random access response (RAR).
3.	The apparatus of claim 1, wherein:
the first RACH procedure message is a Msg1 in the RACH procedure and the second RACH procedure message is a Msg2 in the RACH procedure;
the first RACH procedure message to further include a random access preamble to transmit to the eNB or gNB; and
the second RACH procedure message to further include a random access response (RAR).
4.	(Canceled) 
5.	The apparatus of claim 1, wherein the plurality of random access scenarios further include: an initial access, an RRC connection re-establishment, an RRC connection resume, a scheduling request (SR) transmission, or a UE-initiated UL data transmission  when the UE is UL out-of-sync in an RRC connected state or in an NR RRC active state.
Msg1 in the RACH procedure.
7.	The apparatus of claim 1, wherein the first RACH procedure message is to include the common UE ID in:
a MAC control element (CE) having a UE ID MAC CE subheader and UE ID MAC CE; or
a MAC protocol data unit (PDU) having a UE ID type field and a UE ID field.
8.	The apparatus of claim 7, wherein the contention resolution process includes: 
echoing back a predetermined number of bits of the common UE ID in the second RACH procedure message utilizing a format of the common UE ID in the first RACH procedure message.
9.	(Canceled) 
10.	The apparatus of claim 6, wherein the second RACH procedure message includes a plurality of collision bits, the plurality of collision bits including:
a first collision bit to indicate whether there was a collision with respect to the random access preamble; and 
a second collision bit to indicate whether there was a collision with respect to the request message.
11.	A computer-readable storage medium having stored thereon data representing sequences of instructions that, when executed by a processor, cause the processor to perform operations comprising:
receiving a system information block (SIB) with an indication of first resources for a random access preamble of a Msg1 of a random access channel (RACH) procedure and second resources for a message of the Msg1;
preparing the Msg1 to include the random access preamble and the message;
Msg1 using the first and second resources for the random access preamble and the message, respectively;
receiving a Msg2 of the RACH procedure from an Evolved Node B (eNB) or Next Generation Node B (gNB), the Msg2 to  include a first collision bit to indicate whether there was a collision with respect to the random access preamble and a second collision bit to indicate whether there was a collision with respect to the message; and
determining whether to perform a collision resolution and a size of a Msg3 of the RACH procedure based on the first and second collision bits.
12. – 14.	(Canceled)
15.	The medium of claim 11, further comprising instructions that, when executed by the processor, cause the processor to perform operations comprising:
determining that the first collision bit in the Msg2 indicates there was a collision with respect to the random access preamble; and
upon determining the first collision bit indicates there was a collision with respect to the random access preamble, performing the collision resolution.
16.	The medium of claim 11, further comprising instructions that, when executed by the processor, cause the processor to perform operations comprising:
determining that the second collision bit in the Msg2 indicates there was a collision with respect to the message; and
upon determining the second collision bit indicates there was a collision with respect to the message, determining a default size is to be used for the Msg3 of the RACH procedure; and
transmitting the Msg3 with the default size.
17.	The medium of claim 11, wherein the first and second resources include different time resources, frequency resources, or both.
18. – 29. (Canceled)
30.	A method of performing a random access channel (RACH) procedure with a user equipment (UE), the method comprising:

detecting a first random access scenario of the plurality of random access scenarios, the first random access scenario being the paging area update or the UL data transmission; 
generating, based on detecting the first random access scenario, a first RACH procedure message to transmit to an Evolved Node B (eNB) or Next Generation Node B (gNB), the first RACH procedure message to include the common UE ID at a media access control (MAC) layer; and
processing a second RACH procedure message received from the eNB or gNB, the second RACH procedure message to include contention resolution data based on the common UE ID and contention resolution process at the MAC layer.
31.	The method of claim 30, wherein the first RACH procedure message is a Msg3 in the RACH procedure and the second RACH procedure message is a Msg4 in the RACH procedure, and the method further comprises:
generating a Msgl to transmit to the eNB or gNB, the Msgl to include a random access preamble; and
processing a Msg2 from the eNB or gNB, the Msg2 to include a random access response (RAR).
32.	The method of claim 30, wherein:
the first RACH procedure message is a Msgl in the RACH procedure and the second RACH procedure message is a Msg2 in the RACH procedure;
the first RACH procedure message to further include a random access preamble to transmit to the eNB or gNB; and
the second RACH procedure message to further include a random access response (RAR).

34.	The method of claim 30, further comprising: utilizing separate resources in time, frequency, or both for a random access preamble and a request message of a Msgl in the RACH procedure.
35.	The method of claim 30, wherein the first RACH procedure message is to include the common UE ID in:
a MAC control element (CE) having a UE ID MAC CE subheader and UE ID MAC CE;
or
a MAC protocol data unit (PDU) having a UE ID type field and a UE ID field.
36.	The method of claim 35, wherein the contention resolution process includes: echoing back a predetermined number of bits of the common UE ID in the second RACH procedure message utilizing a format of the common UE ID in the first RACH procedure message.
37. 	(Currently Amended) The method of claim 34, wherein the second RACH procedure message includes a plurality of collision bits, the plurality of collision bits including: 
a first collision bit to indicate whether there was a collision with respect to the random access preamble; and
a second collision bit to indicate whether there was a collision with respect to the request message. 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571.  The examiner can normally be reached on Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.M./Examiner, Art Unit 2415             

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415